COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


ACE TEMPORARY SERVICE AND
 HARTFORD UNDERWRITERS INSURANCE COMPANY
                                        MEMORANDUM OPINION*
v.   Record No. 1911-05-2                   PER CURIAM
                                          DECEMBER 6, 2005
EDWARD AGURS, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roger L. Williams; John T. Cornett, Jr.; Williams & Lynch, on
                 brief), for appellants.

                 (Sean P. Kavanagh; Jenkins, Block & Associates, P.C., on brief), for
                 appellee.


       Ace Temporary Service and its insurer appeal a decision of the Workers’ Compensation

Commission finding that Edward Agurs, Jr. proved he sustained a compensable injury by

accident arising out of and in the course of his employment on June 17, 2004. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See Agurs v. Ace

Temporary Serv., VWC File No. 219-56-14 (July 19, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.